1 So.3d 1284 (2009)
Edith RAPP, Appellant,
v.
JEWS FOR JESUS, INC., Appellee.
No. 4D05-4870.
District Court of Appeal of Florida, Fourth District.
February 18, 2009.
Barry M. Silver, Boca Raton, for appellant.
Mathew D. Staver and Anita L. Staver of Liberty Counsel, Maitland, and Erik W. Stanley, Rena M. Lindevaldsen, and Mary E. McAlister of Liberty Counsel, Lynchburg, Virginia, for appellee.

ON REMAND FROM FLORIDA SUPREME COURT
PER CURIAM.
This case is on remand from the Florida Supreme Court. See Jews for Jesus, Inc. v. Rapp, 997 So.2d 1098 (Fla. Oct. 23, 2008). Based on that decision, we find that Rapp has stated a claim for defamation. We therefore reverse the circuit court's dismissal of the defamation claim and affirm the dismissal of the false light invasion of privacy and intentional infliction of emotional distress claims. We also reverse the dismissal of the negligent training and supervision claims. On remand, Rapp shall be given leave to succinctly replead her claims, without excessive editorialization, so that there is one working complaint and not causes of action sprinkled in various pleadings.
GROSS, C.J., FARMER and DAMOORGIAN, JJ., concur.
DAMOORGIAN, J., did not participate in oral argument before this court, but has had the opportunity to review the case on remand.